               Case 2:18-cr-00092-RAJ Document 111 Filed 08/16/19 Page 1 of 5




1                                                                       The Honorable Richard A. Jones
2
3
4
5
6
                            UNITED STATES DISTRICT COURT FOR THE
7                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8
9
          UNITED STATES OF AMERICA,                           NO. CR 18-92RAJ
10
                                 Plaintiff,
11                                                            GOVERNMENT’S RESPONSE TO
12                         v.                                 MOTION TO COMPEL PRETRIAL
                                                              INTERVIEWS OF CASCADE CAPITAL
13                                                            GROUP GOVERNMENT WITNESSES
          BERNARD ROSS HANSEN,                                (Dkt. #98)
14
15                              Defendant.
                                                              Noted: August 23, 2019
16
17
     I.      INTRODUCTION
18
             Defendant Bernard Ross Hansen seeks a Court order compelling five witnesses to
19
     submit to pretrial interviews with the defense. See Dkt. #98, Motion to Compel Pretrial
20
     Interviews of Cascade Capital Group Government Witnesses (hereinafter “Motion to
21
     Compel Pretrial Interviews”). Ninth Circuit law is clear that a witness in a criminal case
22
     may refuse to participate in a pretrial interview. The motion should be denied.
23
     II.     RELEVANT BACKGROUND
24
             A. The Indictment
25
             Defendant Hansen was the former president and CEO of Northwest Territorial
26
     Mint (NWTM), a precious metals business based in Federal Way, Washington.
27
     Mr. Hansen and the former NWTM vault manager, Diane Erdmann, are charged in
28
      United States v. Bernard Ross Hansen, CR 18-92RAJ                            UNITED STATES ATTORNEY
                                                                                    700 STEWART ST, SUITE 5220
      Government’s Response to Motion to Compel Pretrial Interviews of Cascade
                                                                                    SEATTLE, WASHINGTON 98101
      Capital Group Government Witnesses - 1                                              (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 111 Filed 08/16/19 Page 2 of 5




 1 a 20-count Indictment with a multi-year scheme to defraud the bullion customers of
 2 NWTM. See Indictment, Dkt. #1. Defendants are charged with making material
 3 misrepresentations to NWTM customers in order to obtain the customers’ money and in
 4 some cases, the customers’ property. Dkt. #1 at 4.
 5          B. The Bankruptcy
 6          On April 1, 2016, NWTM filed a Chapter 11 bankruptcy case in the Western
 7 District of Washington. See In re Northwest Territorial Mint, LLC, Debtor, Case No. 16-
 8 11767-CMA. Shortly thereafter, on April 11, 2016, the Bankruptcy Court appointed a
 9 disinterested Bankruptcy Trustee, Mark Calvert, to manage the affairs of the company.
10 In re Northwest Territorial Mint, Case No. 16-11767-CMA at Dkt. #51. As Trustee, Mr.
11 Calvert employed individuals at various points to assist in his management of NWTM,
12 including the four individuals listed in the Defendant’s Motion. Collectively, the
13 government’s brief will call these witnesses the “Trustee Witnesses.”
14          The government will likely call dozens of witnesses at trial, including numerous
15 former NWTM employees, several victims, as well as the Trustee Witnesses. These
16 Trustee Witnesses can testify about at least two areas that may be relevant to this case.
17          First, in addition to NWTM employee witnesses, the Trustee Witnesses can testify
18 about the financial condition of NWTM. As part of his duties as Trustee, Mr. Calvert had
19 to determine the financial condition of NWTM to decide how to proceed with that
20 business. Mr. Calvert, or the other Trustee Witnesses, can testify about NWTM’s
21 financial condition as of bankruptcy, including its accounting systems, bank accounts,
22 and financial reporting (or lack of financial reporting). The Trustee Witnesses can also
23 testify about the varying amounts of outstanding customer obligations over time and that
24 NWTM was insolvent by at least 2009.
25          Next, the Trustee witnesses can testify about the inventory of the vaults. Shortly
26 after Mr. Calvert became the Trustee for NWTM, the NWTM vaults in Federal Way,
27 Auburn, and Dayton, Nevada, were inventoried. These inventories were conducted by
28 both Trustee employees and NWTM employees. This inventory showed that, contrary to
     United States v. Bernard Ross Hansen, CR 18-92RAJ                          UNITED STATES ATTORNEY
                                                                                 700 STEWART ST, SUITE 5220
     Government’s Response to Motion to Compel Pretrial Interviews of Cascade
                                                                                 SEATTLE, WASHINGTON 98101
     Capital Group Government Witnesses - 2                                            (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 111 Filed 08/16/19 Page 3 of 5




 1 the representations made to NWTM customers, Defendants were not safely maintaining
 2 the bullion-storage and bullion-lease customers’ metals, and that millions of dollars’
 3 worth of metals were missing. See Indictment at 11-12, 15.
 4 III.     RESPONSE TO DEFENDANT’S MOTION
 5          A. The Court should not require pretrial interviews
 6          Both the plaintiff and defendant in a criminal case have the right to interview
 7 witnesses before trial. See United States v. Black, 767 F.2d 1334, 1337 (9th Cir. 1985),
 8 citing United States v. Cook, 608 F.2d 1175, 1180 (9th Cir. 1979). The right to access to
 9 a witness “exists co-equally with the witnesses’ right to refuse to say anything.” Black,
10 767 F.2d at 1338 (citations omitted). “The defendant’s right of access is not violated
11 when a witness chooses voluntarily not to be interviewed.” Id. at 1338 (citations
12 omitted). There is no exception for victims or other witnesses that defendants view as
13 key witnesses. See, e.g., United States v. Bonds, No. CR14-74JCC, 2014 WL4804500,
14 *7 (W.D. Wash. Sept. 26, 2014) (denying defendant’s request for order compelling
15 victim interviews).
16          In light of this precedent, the Motion to Compel Pretrial Interviews should be
17 denied. The Motion is clear that it is the witnesses, through their counsel, who are
18 refusing to meet with the defense. There is no government interference with the right to
19 access these witnesses, rather, they are choosing “voluntarily not to be interviewed.”
20 Black, 767 F.2d at 1338. This Court should not intervene in that decision.
21          B. The Court should not order Rule 15 depositions of government witnesses
22          Rule 15 of the Federal Rules of Criminal Procedure authorizes pre-trial
23 preservation depositions of witness testimony in certain circumstances. Fed. R. Crim. P.
24 15. Rule 15 depositions are not allowed for the purposes of discovery. United States v.
25 Cutler, 806 F.2d 933, 935-36 (9th Cir. 1986).
26          It is not clear whether Defendant’s Motion seeks Rule 15 depositions. See Motion
27 to Compel Pretrial Interviews at 2 (“This motion [is] in keeping with the spirit of Rule 15
28 of the Federal Rules of Criminal Procedure”); Motion to Compel Pretrial Interviews at 3
     United States v. Bernard Ross Hansen, CR 18-92RAJ                          UNITED STATES ATTORNEY
                                                                                 700 STEWART ST, SUITE 5220
     Government’s Response to Motion to Compel Pretrial Interviews of Cascade
                                                                                 SEATTLE, WASHINGTON 98101
     Capital Group Government Witnesses - 3                                            (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 111 Filed 08/16/19 Page 4 of 5




 1 (citing authority that Rule 15 depositions should be authorized when “in the interests of
 2 justice”). To the extent Defendant seeks Court permission to depose the Trustee
 3 witnesses, that request should be denied. Rule 15 contemplates a deposition of a party’s
 4 own witness, not an opposing witness, and not when one party is seeking discovery. See
 5 United States v. Fei Ye, 436 F.3d 1117, 1123 (9th Cir. 2006). Defendant’s purported
 6 need for “effective preparation and effective cross-examination” is not a reason for the
 7 Court to order depositions in this case. See Fei Ye, 436 F.3d at 1123-24 (granting
 8 mandamus relief and rescinding district court order that allowed Rule 15 depositions of
 9 government witnesses to ensure “fairness and efficiency of the trial process”);
10 United States v. Postlethwaite, No. CR12-36JCC, 2012 WL 12874957, *4-5 (W.D.
11 Wash. Oct. 26, 2012) (denying motion to compel witness interviews when defendant
12 argued “the testimony of the witnesses comprises the government’s entire case against
13 [defendant]”).
14 IV.      CONCLUSION
15          The government respectfully requests that the Court deny Defendant’s Motion to
16 Compel Pretrial Interviews.
17          Dated this 16th day of August 2019.
18                                                            Respectfully submitted,
19
                                                              BRIAN T. MORAN
20                                                            United States Attorney
21
                                                              s/ Brian Werner
22                                                            BRIAN WERNER
                                                              Assistant United States Attorney
23
                                                              BENJAMIN T. DIGGS
24                                                            Special Assistant United States Attorney
                                                              700 Stewart Street, Suite 5220
25
                                                              Seattle, Washington 98101
26                                                            Telephone: (206) 553-7970
                                                              E-mail: brian.werner@usdoj.gov
27
28
     United States v. Bernard Ross Hansen, CR 18-92RAJ                           UNITED STATES ATTORNEY
                                                                                  700 STEWART ST, SUITE 5220
     Government’s Response to Motion to Compel Pretrial Interviews of Cascade
                                                                                  SEATTLE, WASHINGTON 98101
     Capital Group Government Witnesses - 4                                             (206) 553-7970
               Case 2:18-cr-00092-RAJ Document 111 Filed 08/16/19 Page 5 of 5




1
2
                                       CERTIFICATE OF SERVICE
3
4
             I hereby certify that on August 16, 2019, I have electronically filed the foregoing
5
     with the Clerk of the Court using the CM/ECF system which will send notification of
6
     such filing to the attorneys of record for the defendants.
7
8
                                                               s/ Dru Mercer
9                                                              DRU MERCER
                                                               Paralegal Specialist
10
                                                               United States Attorney’s Office
11                                                             700 Stewart Street, Suite 5220
                                                               Seattle, Washington 98101-1271
12
                                                               Telephone: 206-553-7970
13                                                             Fax: 206-553-2502
                                                               Email: dru.mercer@usdoj.gov
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      United States v. Bernard Ross Hansen, CR 18-92RAJ                          UNITED STATES ATTORNEY
                                                                                  700 STEWART ST, SUITE 5220
      Government’s Response to Motion to Compel Pretrial Interviews of Cascade
                                                                                  SEATTLE, WASHINGTON 98101
      Capital Group Government Witnesses - 5                                            (206) 553-7970
